Order                                                                             Michigan Supreme Court
                                                                                        Lansing, Michigan

  January 6, 2015                                                                      Robert P. Young, Jr.,
                                                                                                   Chief Justice

                                                                                       Stephen J. Markman
  150309(118)                                                                              Mary Beth Kelly
                                                                                            Brian K. Zahra
                                                                                    Bridget M. McCormack
  JOSEPH WHITE,                                                                           David F. Viviano
           Plaintiff-Appellant,                                                      Richard H. Bernstein,
                                                                                                        Justices
                                                              SC: 150309
  v                                                           COA: 314990
                                                              Wayne CC: 11-011126-CZ
  DETROIT EAST COMMUNITY MENTAL
  HEALTH, M. SNOWDEN, SHIRLEY CALHOUN,
  D. STERRETT, and GATEWAY COMMUNITY
  HEALTH PROVIDER,
             Defendants-Appellees.
  ________________________________________/

          On order of the Chief Justice, the motion of plaintiff-appellant to extend the time
  for filing his reply in support of the application for leave to appeal is GRANTED in part.
  The reply submitted on January 2, 2015, is accepted for filing. On further order of the
  Chief Justice, the plaintiff-appellant’s request for a 60-day delay to allow him to hire a
  new attorney and conduct additional discovery is DENIED.




                      I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                foregoing is a true and complete copy of the order entered at the direction of the Court.
                              January 6, 2015